Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 2, 5-7, 9-13 and 16-20 are rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-15 of U.S. Patent No. 9,744,417 in view of Jean. 
	Claim 2 is rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-15 of U.S. Patent No. 9,744,417 in view of Jean and Cote. 
	Claims 1, 2, 5-7, 9-15 claim the subject matter of claim 2 with the exception of the braided fibers and the larger cross-section or stiffened toe section. 
	Claim 14 is rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-15 of U.S. Patent No. 9,744,417 in view of Jean and Jeanneau. 

	Claims 1, 2, 5-7 and 9-20 are rejected on the ground of nonstatutory double patenting as alleged being unpatentable over claims 1-19 of U.S. Patent No. 9,993,707 in view of Jean.
	Since applicant has not filed a terminal disclaimer, the examiner maintains the previous DP as set forth above and in the previous office action mailed 1-3-2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, are 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a first elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the top portion by the top foam portion” and “a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the bottom portion by the bottom foam portion”.  It is unclear what is “parallel to and spaced apart from the top 
	First, the only mentioned of any “space/d” within the original disclosure is related to a “space, cavity” from by the front and back of the blade for the core and the reinforcing frame.
	Second, if the reinforcing frame “houses, encircle, contains, enclose, encompass”, and etc. the foam core, what is spaces apart by the foam portion (either top or bottom portions)? 
	With respect to claim 17, is “a foam material” different than the “foam core” of claim 13?
	With respect to claim 19, is “a foam material” different than the “foam core” of claim 18?
	With respect to claims 17 and 19, since applicant did not provide any further clarification to the limitations of claims 17 and 19, if such “foam” is different than already claimed foam (e.g. of claims 13 and 18, respectively) the examiner maintains his positions that the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, and 9-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US 5,160,135 (“Hasegawa”) in view of Sartor et al US 2005/0176530 (“Sartor”).
	As per claim 1, Hasegawa discloses a hockey-stick blade (blade 3)(related to the embodiment shown in Fig. 26 and 7:4-65 in conjunction to Figs. 1 and 2 and 3:61-67), comprising: 
	a heel section spaced apart from a toe section along a longitudinal axis of the hockey- stick blade (heel side 3a and toe side 3b)(Fig. 2; 3:61-67); 
	a core including a top edge, a bottom edge, a heel-end edge, and a toe-end edge (core material C along the length and configuration of the blade; the core filling the 
	a reinforcing frame comprising: a top portion running along at least a portion of the top edge and the top portion abutting a top portion; a toe portion running along the toe-end edge of the core[,]; a bottom portion running along at least a portion of the bottom edge of the core, and the bottom portion abutting a bottom portion (reinforcing frame/plate A that house, encompass, enclosed, surrounded the core C along the structure of the blade,   ; 
	a first elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the top portion by the top core portion, wherein the top core portion extends along a majority of the longitudinal length between the heel section and the toe section, and wherein the first elongated member abuts the top edge of the core (construed as the top piece of the frame A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings hereinafter in conjunction to Fig. 26)  
	a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the bottom portion by the bottom core portion(construed as the bottom  piece of the frame A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings hereinafter in conjunction to Fig. C is position within the cavity, space of the blade; the frame A cover, border, etc. along the dimension of the blade from top-bottom-to-heel) , wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade (Fig. 26 and 7:4-65), and wherein the second elongated member abuts the bottom edge of the core (Fig. 26 in conjunction to Fig. 1); 
	a front-facing wall attached to or integral with at least one of the reinforcing frame and the core; and a rear-facing wall attached to or integral with at least one of the reinforcing frame and the core (the blade includes a front and back walls that attaching the frame and core into blade 3 (Fig. 26 and 7:4-65 in conjunction to Figs. 1 and 2 also 3:61-67).
Examiner’s markings 

    PNG
    media_image1.png
    561
    372
    media_image1.png
    Greyscale


	However, Sartor discloses a foam core 32-34(to include top bottom, heel, and toe edges)(Figs. 2-5 and [0029]-[0031], [0033] and [0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s core as a foam core as taught by Sartor for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a hockey blade with a core that is configure to sustain large impact as the blade is use during play of hockey type game.
	Furthermore, attention to at least [016] of the original disclosure” In an alternative embodiment, the core element 30 may be made of an elastomeric material or of one or more other suitable materials.”
	In that regard, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s core as a foam core as any suitable material known in the art. 
 For example, orienting the fibers in the toe portion of the frame 40 parallel (i.e., at 0°) to the longitudinal axis of the blade 10 will increase the bending stiffness of the blade 10 in that region.”
	In that regard attention to Hasegawa’s 7:24-36” In the fiber reinforced plastic plate A of this embodiment, the fibers are not in the form of cloth comprising woven fibers but paralleled by being given a tensile force in one direction. Within a same paralleled plane, fibers are arranged in line at an equal thickness to the size of a fiber and then, for example, a fiber reinforced plastic plate A having a thickness equal to the size of fibers paralleled in a different direction is attached overlapping thereon. The fiber reinforced plastic plate A having fibers paralleled in one direction exhibits a higher resiliency and a higher strength compared with the fiber reinforced plastic plate A having fibers woven in the form of cloth.”
	Thus, the examiner construed Hasegawa’s frame with fibers as such “braided fibers extending around a perimeter of the hockey blade”.
	If there is any doubt regarding such interpretations , the examiner notes that Sartor discloses braided fibers tubular structure 48-50-52-54, extending around a 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s hockey blade wherein braided fibers tubular extending around a perimeter of a hockey stick blade as taught by Sartor for the reason that a skilled artisan would have been motivated by Sartor’s suggestions to include such braided fibers that improve the hockey blade to have a better impact resistance ([0006] in conjunction to [0007] and [0008]).
	As per claim 2, with respect to wherein the toe portion of the reinforcing frame has a larger cross-section than at least one of the top or bottom portions of the reinforcing frame, note Figs. 1 and 2 in conjunction to Fig. 26 of Hasegawa as the frame position “to mimic, imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.
	As per claim 5, with respect to wherein the reinforcing frame comprises a tubular structure, note Fig. 1 and 26 and 7:4+ regarding the frame A.  Note also Sartor’s at least Fig. 5 as the barded foam are tubular.
	Furthermore, with respect to the specific structure of the frame, attention to applicant’s [020] “ while the illustrated reinforcing frame 40 is tubular in nature, it could take other forms, as well. For example, the reinforcing frame 40 could include squared corners or could have any other suitable cross-sectional shape.”
	In that regard, it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976)
	Thus, such configuration of the frame would have been obvious and suitable to the blade’s cross-sectional shape to be fit within the space of the front and rear facing walls. 
	As per claim 6, with respect to wherein the reinforcing frame includes an internal opening filled with a foam core material and the core material comprises the top foam portion and the bottom foam portion, note Hasegawa’s Fig. 26 and 7:4-23 as the filling of the frame A by core C.  Within the modified Hasegawa by the teachings of Sartor the core would have been a foam core.
	As per claim 7, with respect to wherein the foam core material comprises a syntactic foam including thermoplastic or glass microspheres, note Sartor’s [0029].
	As per claim 9, with respect to wherein the reinforcing frame runs from a top edge of the heel section, along a top section of the blade, around the toe section, along a bottom section of the blade, to a bottom edge of the heel section, note Figs. 1 and 2 in conjunction to Fig. 26 of Hasegawa as the frame A position “to imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.
	As per claim 10, with respect to further comprising a hosel extending from the heel section, note Figs. 1 and 2 in conjunction to Fig. 26 regarding the use of shaft 1.
	With respect to wherein the reinforcing frame runs around the toe section, along a bottom section of the blade, note Figs. 1 and 2 in conjunction to Fig. 26 of Hasegawa as the frame A position “to imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.

	However, in the embodiment of Figs. 14 and 15 Hasegawa discloses wherein a reinforcing frame runs from an upper surface of the hosel, along a top section of the blade to a lower surface of the hosel (see also 5:48-6:5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s reinforcing frame runs from an upper surface of the hosel, along a top section of the blade to a lower surface of the hosel as for the reason that a skilled artisan would have been motivated by Hasegawa’s to form such reinforcing frame in which the fiber reinforced plastic plate is partially attached to any area of the stick which requires a more strength, i.e., the area not limited to the puck-striking surface. In FIGS. 14 and 15, the fiber reinforced plastic plate is disposed to the area extending from the heel  to the lower portion of the shaft  as such that fibers are oriented parallel with the longitudinal direction of the shaft 1 (5:48-55).
	Within the modified Hasegawa the reinforcing frame runs from an upper surface of the hosel, along a top section of the blade (according to the embodiment of Figs. 14 and 15), around the toe section, along a bottom section of the blade (according to the embodiment of Fig. 26 in conjunction to Figs. 1 and 2), to a lower surface of the hosel (e.g. Figs. 14 and 15).
	As per claim 11, with respect to wherein the reinforcing frame further extends around the heel-end edge of the core to form a continuous frame around the core, note A position “to imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.
	As per claim 12, with respect to wherein the foam core comprises a syntactic foam material or a lightweight foam material, note Sartor’s [0029] and [0030].
	As per claim 13, since the claim’s limitations are very similar to claim 1, the examiner states that claim 13 is rejected over Hasegawa and Sartor for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   With respect to the cavity between the front and back walls, the examiner construed the space/ gap between the front and rear walls as having cavity to house the frame A and core C within (i.e. Fig. 26).
	As per claim 14, with respect to wherein the reinforcing frame comprises composite plies oriented at zero degrees to a longitudinal axis of the blade to provide bending stiffness, note Hasegawa’s 7:24+ as the fibers are parallel, i.e. at zero degrees to a longitudinal axis of the blade 
	As per claim 15, with respect to wherein the reinforcing frame comprises composite plies oriented at 45 degrees to a longitudinal axis of the blade to provide torsional stiffness, note Sartor’s [0036] and [0040].
	As per claim 16, with respect to wherein the braided fibers form a tube, and wherein a syntactic foam is positioned within the tube, note Fig. 26 in conjunction to 7:4+ regarding the tube, enclosure of frame A to house the core C.  Within the modified 48 and 50 are tubular wherein the foam 32-34 within. 
	As per claim 17, with respect to wherein the cavity is filled with a foam material, within the modified Hasegawa by the teachings of Sartor the cavity would have been filled with foam material (e.g. Sartor’s Figs. 2-5 and [0029]-[0031] and [0033]-[0035]. 
	As per claim 18, Hasegawa discloses a hockey-stick blade (blade 3)(related to the embodiment shown in Fig. 26 and 7:4-65 in conjunction to Figs. 1 and 2 and 3:61-67), comprising: 
	a first elongated member extending longitudinally from a toe section to a heel section, and vertically from a top section to a bottom section, to form a front-facing wall and a generally opposing back-facing wall with a cavity therebetween (the blade includes a heel side 3a and toe side 3b and front and back wall forming a cavity to house the frame and the core within )(Figs. 1 and 2; 3:61-67 in conjunction to Fig. 26 and 7:4+); 
	a reinforcing frame positioned between the front-facing wall and the back-facing wall and comprising a braided tube of fibers that extends longitudinally from the toe section to the heel section of the hockey stick blade, (reinforcing frame/plate A that house, encompass, enclosed, surrounded the core C along the structure of the blade)(Fig. 26; 7:4+) wherein the reinforcing frame comprises a core portion comprising   top core portion and a bottom core portion (such as core C with top and bottom portions)(Fig. 26; 7:4+); a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings above with respect to claim 1); 
	a third elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from a bottom edge by the bottom core portion, wherein the bottom core portion extends along a majority of the longitudinal length between the heel section and the toe section, wherein a top edge of the third elongated member abuts the core (construed as the bottom  piece of the frame A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings hereinafter in conjunction to Fig. 26); 
	and a toe member coupled to the second elongated member and the third elongated member forming a continuous loop at the toe section (as best shown in Fig. 1 in conjunction to Fig. 26 the core portion C is position within the cavity, space of the blade; the frame A cover, border, etc. along the dimension of the blade from top-bottom-to-heel as a continues loop).

	However, Sartor discloses a foam core 32-34; a syntactic foam positioned within a braided tube of fibers and wherein the syntactic foam comprises a top foam portion and a bottom foam portion (to include top bottom, heel, and toe edges)(Figs. 2-5 and [0029]-[0031], [0033] and [0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s wherein the reinforcing frame comprises a syntactic foam positioned within a braided tube of fibers and wherein the syntactic foam comprises a top foam portion and a bottom foam portion as taught and suggested by Sartor for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a hockey blade with a core that is configure to sustain large impact as the blade is use during play of hockey type game.
	Furthermore, attention to at least [016] of the original disclosure” In an alternative embodiment, the core element 30 may be made of an elastomeric material or of one or more other suitable materials.”
	In that regard, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s core as a foam core as any suitable material known in the art. 
	Lastly, with respect to wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade, such limitations are construed according to applicant’s disclosure as parallel with respect to the blade.  As stated in [023]” For example, orienting the fibers in the toe portion of the frame 40 parallel (i.e., at 0°) to the longitudinal axis of the blade 10 will increase the bending stiffness of the blade 10 in that region.”
	In that regard attention to Hasegawa’s 7:24-36” In the fiber reinforced plastic plate A of this embodiment, the fibers are not in the form of cloth comprising woven fibers but paralleled by being given a tensile force in one direction. Within a same paralleled plane, fibers are arranged in line at an equal thickness to the size of a fiber and then, for example, a fiber reinforced plastic plate A having a thickness equal to the size of fibers paralleled in a different direction is attached overlapping thereon. The fiber reinforced plastic plate A having fibers paralleled in one direction exhibits a higher resiliency and a higher strength compared with the fiber reinforced plastic plate A having fibers woven in the form of cloth.”
Thus, the examiner construed Hasegawa’s frame with fibers as such “braided fibers extending around a perimeter of the hockey blade”.
	If there is any doubt regarding such interpretations , the examiner notes that Sartor discloses braided fibers tubular structure 48-50-52-54, extending around a perimeter of a hockey stick blade (Figs. 5-7, and 8 and pars. [0015]-[0017], [0035], [0036], [0040], [0042] and [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s hockey blade wherein braided fibers tubular extending around a perimeter of a hockey stick blade as taught by Sartor for the reason that a skilled artisan would have been motivated by Sartor’s suggestions to include such braided fibers that improve the hockey blade to have a better impact resistance ([0006] in conjunction to [0007] and [0008]).
	As per claim 19, with respect to wherein the cavity is filled with a foam material, note Hasegawa’s Fig. 26 and 7:4-23 as the filling of the frame A by core C.  Within the modified Hasegawa by the teachings of Sartor the core would have been a foam core.
	As per claim 20, with respect to wherein the foam material comprises a syntactic foam, note Sartor’s [0029].
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
In regard to DP
	Since applicant has not yet filed a terminal disclaimer, the examiner maintains the previous DP as set forth above.
In regard to 112 35 USC
	With respect to claim 1, aside from repeating the same language of the claim, applicant has not provide any persuasive arguments and merely made a very convoluted and confusing response.
	As stated above, the only mentioned of any “space/d” within the original disclosure is related to a “space, cavity” from by the front and back of the blade for the core and the reinforcing frame.  What, where is such “spacing” within the original disclosure, to include the written description and drawings? Second, if the reinforcing frame “houses, encircle, contains, enclose, encompass”, and etc. the foam core, what is spaces apart by the foam portion (either top or bottom portions)? 
	More specific, attention to applicant drawings in conjunction to at least [016] and [036].
	In [016] it states “In an alternative embodiment, the core element 30 may be made of an elastomeric material or of one or more other suitable materials. In another alternative embodiment, the core element may be a bladder or similar structure that provides a hollow space between the front and back faces 15, 17, or the core element may be omitted altogether.”
	Also, attention to at least Figs. 3 and 5, what, and where is “a first elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the top portion by the top foam portion” and “a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to 
	In [036] it is also stated “The reinforcing frame forms a "lakebed" or central-blade space that may be filled with a core element 30, such as a lightweight foam, or a different density foam, or no foam at all (in which case a bladder or similar structure could be located in the central-blade space).”
	As shown above, the space within the blade’s faces (i.e. 15 and 17) is filed by foam material 30 and it is very unclear to what “spaced apart from the top portion by the top foam portion” and “spaced apart from the bottom portion by the bottom foam portion” the claimed referred to.
	With respect to claim 17 applicant stated that such “foam” is separately from the foam of claim 13.  However, how such foam can be separated wherein there is the same “the cavity” to house the foam core of claim 13 and claim 17.
	Also, as reproduce applicant’s drawings it seems as there only one foam core  and not different foam cores, as seems like suggested by applicant.
	With respect to claim 19 the same issues as discussed above with respect to claim 17.  
In regard to the rejection under 35 USC 103
	With regard to the Hasegawa reference applicant argued that does not disclose the limitations with the elongate member parallel and space apart from by a top foam portion.  In his remarks applicant stated “Hasegawa's element 6 is not "spaced apart" from "the top piece of the frame A." Indeed, it appears that the corners of the top of frame A and element 6 are in contact with one another, as depicted in Hasegawa's FIG. 26. Similarly, spaced apart" from "the bottom piece of the frame A" - it appears that the corners of the bottom of frame A and element 7 are in contact with one another, as depicted in Hasegawa's FIG. 26.”
	The examiner respectfully disagrees, and is not so sure to what “corners” are in contact with each other.
	Once again attention to Hasegawa’s Fig. 26, as the examiner enlarged only the top portion of the blade.

    PNG
    media_image2.png
    684
    873
    media_image2.png
    Greyscale

	In addition, attention to 7:20-23” Reference numerals 6 and 7 denote protecting materials for protecting the upper surface or the lower surface of the blade 3 and made of thermoplastic or the like.”
	According to such disclosure by Hasegawa that there is “a first elongated member having a longitudinal length that extends along at least a portion of a length of 6).
	The same goes with respect to “a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the bottom portion by the bottom foam portion” (which some of the space including protecting material 7; the examiner deemed it needless to merely includes the enlarge bottom portion, not create an unnecessary lengthy Office action).
	Thus, the examiner maintains his position that Hasegawa discloses “a first elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the top portion by the top foam portion” and “a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and is parallel to and spaced apart from the bottom portion by the bottom foam portion”.
					Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.A.K/Examiner, Art Unit 3711                                                                                      2/22/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711